DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 05/09/2022 has been entered and is currently under consideration.  Claims 1-18 remain pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, 9-10, 13-14, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Riper (US 2012/0160391 of record).
Regarding claim 1, Van Riper teaches:
A method for forming a composite apex ([0047-0057]), the method comprising the steps of:
forming a coextruded strip of a first compound and a second compound ([0048-0049]), wherein the second compound is a compound different than the first compound ([0048-0049]), wherein the apex is formed from winding the coextruded strip while varying a volumetric ratio of the first compound to the second compound ([0044, 0054-0055]).
Regarding claim 6, Van Riper teaches the method of claim 1.
Van Riper further teaches wherein the coextruded strip is formed by: extruding a first compound through a first extruder and a first gear pump and into a first passageway of a coextrusion nozzle (gear pump 5; [0055]); extruding a second compound through a second extruder and a second gear pump and into a second passageway of the coextrusion nozzle (gear pump 42; [0055]); and wherein the first and second passageways are joined together immediately upstream of a die outlet of the coextrusion nozzle (special nozzle 96; [0054]).
Regarding claim 9, Van Riper teaches the method of claim 1.
Van Riper further teaches wherein a volumetric ratio of the first compound to the second compound is varied by changing the ratio of the speed of the first gear pump to the second gear pump ([0055]).
Regarding claim 10, Van Riper teaches the method of claim 6.
Van Riper further teaches wherein the speed ratio of the first gear pump to the second gear pump may be varied during operation of the system ([0055]).
Regarding claim 13, Van Riper teaches the method of claim 1.
Van Riper further teaches wherein the strip is formed in a continuous manner ([0044]).
Regarding claim 14, Van Riper teaches the method of claim 1.
Van Riper further teaches wherein the strip is applied in a continuous manner to a tire building machine to build a tire component ([0044, 0054]).
Regarding claim 18, Van Riper teaches the method of claim 1.
Van Riper does not explicitly recite wherein the radially outer strip windings have an axis X-X oriented in the radial direction.
However, the radially outer strip windings inherently have an infinite number of axes that are oriented in all directions, including one oriented in the radial direction.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Riper.
Regarding claim 2, Van Riper teaches the method of claim 1.
Van Riper does not explicitly recite wherein the radially outer portion of the apex is 100% of the second compound.
However, Van Riper teaches a range of values for the composition of the apex that overlaps with the claimed range ([0055]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the apex composition as taught by Van Riper that overlaps with the claimed range.
Regarding claim 3, Van Riper teaches the method of claim 1.
Van Riper does not explicitly recite wherein the radially inner portion of the apex is formed from a coextruded strip having a ratio of 95% of the first compound and 5% of the second compound.
However, Van Riper teaches a range of values for the composition of the apex that overlaps with the claimed range ([0055]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the apex composition as taught by Van Riper that overlaps with the claimed range.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Riper in view of Russo et al. (US 2018/0065424) hereinafter Russo.
Regarding claim 4, Van Riper teaches the method of claim 1.
Van Riper does not teach wherein the apex is formed from a dual layer of strip lamination.
In the same field of endeavor regarding tires, Russo teaches a multilayered apex formed by wrapping one layer of the apex over another for the motivation of improving tire balance ([0018, 0022]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apex forming method as taught by Van Riper with the multi strip layering as taught by Russo in order to improve tire balance
Claims 5 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Riper in view of King et al. (US 2011/0174422 of record) hereinafter King.
Regarding claim 5, Van Riper teaches the method of claim 1.
Van Riper does not teach wherein the second compound is selected having a higher stiffness than the first compound.
However, applicant disclosure teaches that the shear storage modulus is an indicator of the stiffness and discloses that the second compound comprises a rubber composition having a shear storage modulus G' measured at 1% strain and 100 °C according to ASTM D5289 ranging from 23 to 31 MPa.
In the same field of endeavor regarding tires, King teaches an apex comprising different rubbers with one rubber having a higher stiffness than the other for the motivation of optimizing the stiffness of the apex to improve handling ([0003, 0026, 0029]).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the first and second compounds as taught by Van Riper with rubbers of different stiffness as taught by King in order to optimize the stiffness of the apex to improve handling.
Regarding claim 16, Van Riper teaches the method of claim 1.
Van Riper does not teach wherein the second compound comprises a rubber composition having a shear storage modulus G' measured at 1% strain and 100 °C according to ASTM D5289 ranging from 23 to 31 MPa.
In the same field of endeavor regarding tires, King teaches an apex comprising rubber having a shear storage modulus G' measured at 1% strain and 100 °C according to ASTM D5289 that overlaps with the above range for the motivation of stiffening the apex to improve handling ([0003, 0029]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the rubber composition having the portion of the shear storage modulus as taught by King that overlaps with the claimed range in order to optimize the stiffness of the apex to improve handling.
Regarding claim 17, Van Riper teaches the method of claim 1.
Van Riper does not teach wherein the first compound comprises a rubber composition having a shear storage modulus G' measured at 1% strain and 100 °C according to ASTM D5289 ranging from 1.4 to 2.3 MPa.
In the same field of endeavor regarding tires, King teaches an apex comprising rubber having a shear storage modulus G' measured at 1% strain and 100 °C according to ASTM D5289 that overlaps with the above range for the motivation of optimizing the stiffness of the apex to improve handling ([0003, 0029]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the rubber composition having the portion of the shear storage modulus as taught by King that overlaps with the claimed range in order to optimize the stiffness of the apex to improve handling.
Claim 7-8 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Riper in view of Dyrlund et al. (US 2017/0001399 of record) hereinafter Dyrlund.
Regarding claim 7, Van Riper teaches the method of claim 6.
Van Riper does not teach wherein the coextrusion nozzle has an insert which divides the nozzle into a separate first and second passageway.
In the same field of endeavor regarding tires, Dyrlund teaches a coextrusion nozzle with an insert which divides the nozzle into a separate first and second passageway for the motivation of maintaining separation of the rubber flow from each extruder ([0032]).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the coextrusion nozzle as taught by Van Riper with the insert as taught by Dyrlund in order to maintain separation of the rubber flow from each extruder.
Regarding claim 8, Van Riper in view of Dyrlund teaches the method of claim 7.
Dyrlund further teaches wherein the insert has a distal end for positioning adjacent a die outlet of the coextrusion nozzle (Fig 2), wherein the distal end has an elongated flat portion (Fig 2).
Regarding claim 11, Van Riper in view of Dyrlund teaches the method of claim 7.
Van Riper in view of Dyrlund does not explicitly recite wherein the insert is removable.
However, all subcomponents are inherently removable from their attached component
Regarding claim 12, Van Riper in view of Dyrlund teaches the method of claim 7.
Van Riper in view of Dyrlund does not teach wherein the insert has a rectangular cross-sectional shape.
However, it has been broadly held that changes in shape are obvious.  See MPEP 2144.04(IV)(B).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have changed the cross section of the insert to be rectangular.
Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive.
Applicant argues that Van Riper does not teach a dual layer.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, Van Riper further teaches that mixtures of rubbers can be extruded into alternating layers ([0061]). 
Applicant argues that Van Riper does not teach a coextruded strip.  However, the compound A and compound B are extruded together from the main extruder at the same time to form composite strips [0048-0050, 0054].  Therefore one of ordinary skill in the art would understand the strips of Van Riper to fall under the scope of the claim term “coextruded strip.”
For at least the above reasons, the application is not in condition for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361. The examiner can normally be reached M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           



                                                                                                                                                                                                  /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743